*103OPINION.
Green:
The question here is one of fact, namely, whether the inventions and patent applications owned by the petitioner on March 1, 1913, had any fair market value, and if so, what that value was. This we have determined from all of the evidence.
As set out in the findings, our conclusion, after considering the entire record, is that the inventions and patent applications owned by the petitioner on March 1, 1913, had a fair market value of at least $2,000,000. The petitioner had contended for a value of $2,400,000, with $1,500,000 apportioned to domestic rights and $900,000 to foreign. The respondent did not seriously object to the basis of the apportionment but on the contrary contended that such inventions had no value whatever on March 1, 1913. Under such circumstances we find that the $2,000,000 should be apportioned $1,300,000 to domestic rights and the balance, or $700,000, to foreign. The deficiencies should be recomputed by correcting the profit on the sales of the foreign rights during 1917 to 1920, inclusive, and by allowing a deduction for exhaustion from the date the principal patents were issued, namely, August 27, 1918.

Judgment will be entered under Rule 50.